DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow path change mechanism” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al (JP 2014-217820).
Mori et al teach (see abstract, figs 1-3) an electrolyzed water generator comprising an anode (12), a cation exchange membrane (conductive film 13, described in machine translation of paragraph [0017] as being “an ion exchange membrane of the proton conductivity”) provided in contact with the anode, the membrane having membrane holes penetrating the membrane to expose a first surface, which was a surface of the anode facing the membrane, a cathode (14) provided in contact with the membrane and having a shape that framed around a central opening aligned with the membrane hole, and a high electrical resistance material (21) provided on an inner periphery of the frame shape of the cathode (e.g. on inner surfaces of central opening (see e.g. fig. 2(b))) and being in contact with the inner peripheral surface of the frame shape and having an electrical resistance value higher than an electrical resistance value of the cathode.  The high electrical resistance material (21) included a communication hole penetrating the high electrical resistance material to communicate with the membrane hole.  
Claims 10, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salathe et al (US 2009/0008268).
Salathe et al teach (see abstract, figs. 2 and 4, paragraphs [0060] and [0073]-[0076]) an electrolyzed water generation system comprising a trunk flow path (102 upstream of valve 103) supplied 
Regarding claim 11, the system of Salathe et al included a controller (133) that controlled the operation of the electrolyzed water generator.  The controller was also capable of turning the electrolyzed water generator off (see last sentence of paragraph [0077]), i.e. to switch the electrolyzed water generator from the non-generation state to the generation state.
Regarding claims 14 and 15, as noted above, the second branch flow path of Salathe et al included at least one purification device (e.g. softener, filter, UV oxidizing) the generate purified water from the water flowing through the second branch flow path and supplied the generated purified water to a downstream use, which is the electrolyzed water generator.
Regarding claim 16, as noted above, Salathe et al taught a valve (103) which selectively opened or closed to permit control of the flow through the second branch flow path and an additional valve .
Claims 10-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota et al (US 2016/0200573).
Yokota et al teach (see fig. 1, paragraph [0016]) an electrolyzed water generation system comprising a trunk flow path (“Water supply”) supplied with water, a first branch flow path (e.g. flow path connected to valve 2a) branched from the trunk flow path, an electrolyzed water generator (1a) that included an anode (16), a cathode (17), and a cation exchange membrane (15) provided between the anode and the cathode, the electrolyzed water generator being connected to the first branch flow path, a second flow path (e.g. flow path connected to valve 2b) that is branched from the trunk flow path and supplies the water to a downstream of the trunk flow path, and a flow path change mechanism (valves 2b and 2b) that is switched between a first state where water is supplied from the trunk flow path to the first branch flow path and a second state where the water is supplied from the trunk flow path to the second branch flow path.  Further, Yokota et al teach (see claim 13) that the electrolyzed water generator may be individually driven or stopped by individually disconnecting water to be electrolyzed from flowing through.  This equates to the claimed “switch between a generation state where electrolyzed water is generated from the water flowing through the first branch flow path and a non-generation state where the electrolyzed water is not generated.
Regarding claim 11, Yokota et al teach (see paragraph [0023]) that the presence of a current supply circuit to each electrolytic cell maintained to control power applied to the cell.  This circuit is a 
Regarding claim 12, Yokota et al teach (see fig. 1) the electrolyzed water generator being a first electrolyzed water generator, wherein the system included a second electrolyzed water generator including a second anode, a second cathode, and a second cation exchange membrane provided between the second anode and the second cathode, the second electrolyzed water generator being connected to the second branch flow path, and switched between a second generation state of either on (second generation state) or off (second non-generation state) as discussed with respect to claim 11 above.
Regarding claim 13, Yokota et al included the first and second electrolyzed water generators as set discussed with respect to claim 12 above, and also teaches solenoid valves (2a, 2b) as the flow path change mechanism.  Yokota et al teach (see paragraph [0016]) that the solenoid valves (2a, 2b) were capable of being individually opened and closed to selective connect or disconnect the individual electrolyzed water generators.  Although Yokota et al fail to expressly teach that the opening and closing of the solenoid valves was done by a controller, one of ordinary skill in the art would have immediately envisaged using the existing controller (see e.g. claim 12) that controlled the flow rate in proportion to a number of electrolytic cells in operation to handle control of the open/close state of the solenoid valves (2a, 2b) to the electrolytic cells that were in operation.  Such control would have inherently possessed the ability to switch from a first state, having the first generator being in a generation state and the second generator being in a non-generation state, to a second state, having the first generator being in a non-generation state and the second generator being in a generation state.  Such control required switching of the solenoid valves (2a, 2b) as claimed.  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al (WO 2017/168475, with citations referring to US 2019/0055144 as an English translation thereof) in view of Darwent (US 4,608,144).
Inagaki et al teach (see abstract, figs. 7-12, and machine translation) an electrolyzed water generator comprising an anode (84), a cation exchange membrane (“conductive film” 86 described as “a proton conductive type ion exchange film”) provided between the anode and the cathode and a cathode (85).  The cation exchange membrane is in direct contact with both the anode and the cathode.
Inagaki et al fail to expressly teach that a gap existed between the cation exchange membrane and at least one of the anode and the cathode through which a flow of water occurs.  Inagaki et al teach a membrane hole (86c) and a corresponding cathode hole (85c), however, this combined opening is not a gap in between the cation exchange membrane and the at least one of the anode and the cathode through which a flow of water occurs.  This claim limitation is interpreted to mean that a gap existed between the surface of the membrane and the surface of the at least one of the anode and the cathode, such as, but not limited to, the gaps C1 or C2 as seen in fig. 4 of the instant specification.  The gaps as claimed do not read on the holes (5TH, 1CTH of fig. 4 of the instant specification) because those holes do 
Darwent teaches (see abstract, figs. 1-3 and 6, col. 1, line 6 to col. 2, line 40) that it was known that gas produced during electrolysis was likely to collect at the interface between an electrode (either the anode or the cathode) and a membrane, and that this gas resulted in an increase in the resistance of the solution and consequently an increase in the voltage of the electrolysis.  Darwent solved this problem by including gaps (5, 9) between the membrane and the respective electrode surfaces through which gap a flow of fluid was provided to result in rapid removal of the gases from the electrolytic cell.  The gaps (called channels by Darwent) were located between a surface of the membrane and a surface of the respective electrode.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the electrolyzed water generator of Inagaki et al with the teachings of Darwent by adding gaps between the surface of the cation exchange membrane and the surface of either or both of the anode and the cathode for the purpose of inducing a flow of fluid through the gap to remove any gas (bubbles) that collect at the interface between the membrane and the respective electrode as taught by Darwent.  Darwent recognized that rapidly removing the gas prevented an undesirable increase in voltage of the cell.  
Regarding claim 2, the gap of Darwent was a groove provided in a second surface being a surface of the electrode (either or both of the anode and the cathode) which faced the membrane.

Regarding claim 8, Inagaki et al teach (see paragraph [0177] of US publication) the presence of a controller (not shown in figures) that can switch between a power-on and power-off state of and connected to the electrolyzed water generator.  Switching from the power-on state to the power-off state and back again resulted in “intermittent” application of the power/voltage.
Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al (WO 2017/168475, with citations referring to US 2019/0055144 as an English translation thereof) in view of Darwent (US 4,608,144) as applied to claim 1 above, and further in view of Mori et al (JP 2014-217820).
Inagaki et al teach (see figs. 7-12) that the cation exchange membrane was provided in contact with both the anode and the cathode, the cation exchange membrane included a membrane hole (86c) penetrating the cation exchange membrane to expose a third surface, the third surface being a surface of the anode facing the cation exchange membrane, the cathode included a cathode hole (85c) penetrating the cathode to communicate with the membrane hole (86c).  
Inagaki et al fail to teach a material having an electrical resistance value higher than an electrical resistance value of the cathode in, on or within the cathode hole.
Mori et al teach (see abstract, figs. 2a-2b and machine translation of paragraphs [0019] and [0024]) in a electrolyzed water generator that included an anode, a membrane containing membrane holes that exposed a surface of the anode, and a cathode including cathode holes matching the membrane holes, adding a shielding portion (21) as an insulating (i.e. higher electrical resistance) material as a covering on the surface of the cathode at least within the cathode hole, and that the shielding portion reduces the occurrence of the anode product (ozone) from being immediately reduced at the cathode surface.  

Regarding claim 5, Inagaki et al show applying the insulating material as a coating on the cathode.
Regarding claim 7,  Inagaki et al teach (see paragraph [0168] of US publication) making the cathode from stainless steel.  Although Mori et al fail to teach the material used for the insualting shield portion (21), it would have been considered obvious to one of ordinary skill in the art to have performed routine experimentation to determine a suitable insulating (high electrical resistance material) that (1) could be coated onto the cathode material and (2) was sufficiently chemically resistant to the water composition (including the electrolysis products such as ozone).  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest flowing water/fluid through the electrolytic cell during time periods when power/current/voltage/potential was not applied between the anode and the cathode.  Per the specification (paragraph [0086]), this feature results in removing any remaining gas bubbles from the surfaces within the electrolyzed water generator during periods of non-generation.  While the feature may seem to be obvious in hindsight, the prior art failed to teach or suggest that gas bubbles adhering .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794